UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-30583
                         Summary Calendar



                          JODITH SAVOIE,

                                              Plaintiff-Appellant,


                              VERSUS


                        SEACRAFT SHIPYARD,

                                               Defendant-Appellee.




           Appeal from the United States District Court
               For the Western District of Louisiana
                           (99-CV-1872)
                        December 29, 2000
Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

      Jodith Savoie, a white female, was employed by Seacraft

Shipyard for approximately ten months ending April 3, 1998. Savoie

retained an attorney and on September 19, 1998, filed a charge of

discrimination with the Equal Employment Opportunity Commission

(“EEOC”) against Seacraft asserting that she was sexually harassed,


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discriminated against, and discharged because of her gender.           On

October 25, 1998, the EEOC issued its dismissal and notice of

rights which specifically provided that “If you decide to sue, you

must sue within 98 days from your receipt of this notice.”         Savoie

did not file timely suit after receipt of the right to sue notice.

Instead, on January 19, 1999, Savoie filed a duplicate identical

charge of discrimination against Seacraft reiterating her assertion

that   she    was   sexually    harassed,   discriminated   against,   and

discharged because of her gender.         Savoie declined to participate

in an EEOC mediation of her claims and on July 30, 1999, the EEOC

issued a second dismissal and notice of right which was mailed to

Savoie.      Savoie did not file her complaint against Seacraft until

October 12, 1999, almost one year after the EEOC’s issuance of its

first dismissal and notice of rights.        Seacraft moved for summary

judgment which the district court granted.        Savoie timely appeals.

       We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.           For

the reasons stated by the district court in its memorandum ruling

filed under date of April 5, 2000, we affirm the Final Judgment

entered in favor of Seacraft under date of April 25, 2000.

                    AFFIRMED.




                                      2